Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2021 has been entered.
Response to Amendment
The amendment filed 05/26/2021 has been entered. Claims 1-19 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Office Action mailed 05/04/2021.
Election/Restrictions
Claims 10-16 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/26/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sollich (US 4335147 A) in view of Cloud (US 2967493 A).
Regarding claim 1, Sollich teaches (Col. 1, lines 42-52; Col. 3, lines 1-12; Figures 3-5) placing a confectionary substance inside a mold, with a cavity as shown in Fig. 3, placing a ram (mobile wall) at a distance from the confectionary substance, placing nuts, raisins, or other granular materials on the confectionary substance (between the ram and the substance), and using the ram to press the granular material into the surface of the confectionary substance. Sollich further teaches (Col. 2, lines 40-43, 52-56; Fig. 3, 4 #1, 1’) a work table 1, with a cover 1’ that onto which the annular mold 5 is lowered. As shown by Figures 3 and 4, the work table 1 with the cover 1’ comprise a bottom that delimits the mold cavity. 
Sollich is silent on moving said mobile wall towards said outer side of said product comprising moving said mobile wall in a direction having a component parallel to said bottom.
Cloud teaches (Col. 2, lines 58-67; Fig. 2 #22, 24, 26-28) a method and apparatus for applying nuts to candy wherein a composite strand 24 (foodstuff product) comprising caramel extruded as a tube surrounding a core of fudge is drawn by conveyor 26 upwardly through a pool 27 of nuts or nut fragments (granular material), which are pressed toward the strand 24 and embedded in its outer layer 22 by an annular diaphragm 28 (mobile wall) which is pulsated toward and from the strand 24. As shown in Figure 2, the outer side of composite strand 24 is positioned at a distance from diaphragm 28. Cloud further teaches (Col. 4, lines 43-49) in large scale operations, caramel and nuts will be supplied relatively continuously and automatically, wherein the nuts can be fed by gravity through a device for keeping the funnel filled to a given level. As shown in Figures 2 and 3, the nuts are fed into the gap between the diaphragm 28 and the outer side of composite strand 24. As shown by Figures 2 and 3, the diaphragm extends in a substantially horizontal direction (in a direction having a component parallel to the bottom of the cavity holding the nuts).

Regarding claim 2, Sollich is silent on an inflatable body set within said mould defining said mobile wall, and wherein said movement step further comprises expanding said inflatable body so that it comes to press said granular material against said outer side of said product.
As shown above, Cloud teaches (Col. 2, lines 58-67; Fig. 2 #22, 24, 26-28) a composite strand 24 (foodstuff product) comprising caramel extruded as a tube surrounding a core of fudge is drawn by conveyor 26 upwardly through a pool 27 of nuts or nut fragments (granular material), which are pressed toward the strand 24 and embedded in its outer layer 22 by an annular diaphragm 28 (mobile wall/inflatable body) which is pulsated toward and from the strand 24. Cloud further teaches (Col. 3, lines 19-25) a momentary burst of compressed air is supplied through conduit 34 and sleeve 36, to the expansion chamber 37 formed between diaphragm 28 and sleeve 36, which stretches diaphragm 28 to or toward the position shown in Figure 3 so that it presses nuts or nut fragments into the caramel layer 22 of strand 24 (i.e. the diaphragm inflates).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sollich to incorporate the inflatable diaphragm of Cloud into the annular mold of Sollich, since both are directed to pressing granular material into a confection, since an inflatable diaphragm is known in the art as demonstrated by Cloud, since the diaphragm can collapse to be substantially flat as shown 
Regarding claim 3, Sollich is silent on said expansion step further comprising injecting a fluid under pressure into said inflatable body.
As shown above, Cloud teaches (Col. 3, lines 19-25) a momentary burst of compressed air is supplied through conduit 34 and sleeve 36, to the expansion chamber 37 formed between diaphragm 28 and sleeve 36, which stretches diaphragm 28 to or toward the position shown in Figure 3 so that it presses nuts or nut fragments into the caramel layer 22 of strand 24 (i.e. the diaphragm inflates). Cloud further teaches (Col. 1, lines 66-71) the diaphragm is pulsated toward the strand by pulsating pneumatic pressure applied in a chamber surrounding the diaphragm (i.e. air, a fluid, is injected under pressure into the diaphragm).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sollich to incorporate the air injection step of Cloud since both are directed to pressing granular material into a confection, since filling an inflatable diaphragm with air is known in the art as demonstrated by Cloud, since the diaphragm can collapse to be substantially flat by removing air as shown in Figure 2 thus providing space for the introduction of food material while allowing pressing against the confection from the sides, and since the movement of the diaphragm results in a very uniform coating of nuts or nut fragments with the fragments sufficiently embedded to stay in place during the further handling (Cloud, Col. 2, lines 6-9).
Regarding claim 4, Sollich is silent on said inflatable body being constituted by a flexible casing or sheath, made of waterproof material.
Cloud teaches (Col. 4, lines 49-54) the diaphragm 28 (inflatable body) can be formed of soft, vulcanized rubber (waterproof material), such as that which is used, for example, for the bladders of inflatable balls, and the rubber used could of course be one of the synthetic varieties and in fact any sufficiently elastic and impervious or nearly impervious material.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sollich to incorporate the use of rubber for the diaphragm, since both are directed to pressing granular material into a confection, since constructing an inflatable diaphragm with rubber is known in the art as demonstrated by Cloud, since the diaphragm can expand and collapse to be substantially flat as a result of its elastic properties thus providing space for the introduction of food material while allowing pressing against the confection from the sides, since the elastic properties of rubber allow it to be continuously expanded and contracted, providing a device with long term use, and since a waterproof material would prevent water from being trapped in the diaphragm which would prevent a buildup of bacteria or germs harmful to food inside the device.
Regarding claim 6, Sollich is silent on the process further comprising applying granular material on a perimetral edge, or on a lateral surface, of said product, wherein said perimetral edge or said lateral surface encloses said product, wherein said inflatable body  has an annular configuration that follows a closed profile, wherein said positioning step further comprises positioning said product so that said inflatable body will surround said perimetral edge, or said lateral surface of said product, remaining at a distance therefrom, and wherein said expansion step further comprises expanding said inflatable body along the entire extension of said closed profile, in a direction transverse to said profile.
Cloud teaches (Col. 1, lines 62-70) an annular diaphragm surrounds the pool of nuts through which the strand (foodstuff product) passes and this diaphragm is pulsated toward the strand by pulsating pneumatic pressure. The composite strand 24 is understood to be surrounded by nuts which are in turn surrounded by annular diaphragm 28, i.e. the strand is positioned so that the perimetral edge is surrounded at a distance by the diaphragm as shown in Figure 2. Cloud describes inflating the diaphragm rather than just a part of the diaphragm, which indicates that the entire closed profile of the annular diaphragm is inflated which in turn presses nuts into the enclosed perimetral edge of composite strand 24. Figure 3 shows that the diaphragm expands in a direction transverse to the profile of the diaphragm.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sollich to incorporate the enclosed annular profile of the diaphragm and the step of applying nuts on the enclosed perimetral edge of the foodstuff product as taught by Cloud, since both are directed to pressing granular material into a confection, since both teach annular containers that surround a confection, since an annular diaphragm surrounding the perimetral edge of a food product is known in the art as shown by Cloud, since surrounding the edge allows for application of nuts evenly across the perimetral edge providing a uniform and consistent food product, and since pressing from the perimetral edge allows for shaping or sizing the confection to meet consumer preferences. 
Regarding claim 17, Sollich is silent on said waterproof material comprises one or more of rubber and silicone.
As shown above, Cloud teaches (Col. 4, lines 49-54) the diaphragm 28 (inflatable body) can be formed of soft, vulcanized rubber (waterproof material), such as that which is used, for example, for the bladders of inflatable balls, and the rubber used could of course be one of the synthetic varieties and in fact any sufficiently elastic and impervious or nearly impervious material.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sollich to incorporate the use of rubber for the diaphragm, since both are directed to pressing granular material into a confection, since constructing an inflatable diaphragm with rubber is known in the art as demonstrated by Cloud, since the diaphragm can expand and collapse to be substantially flat as a result of its elastic properties thus providing space for the introduction of food material while allowing pressing against the confection from the sides, since the elastic properties of rubber allow it to be continuously expanded and contracted, providing a device with long term use, and since a waterproof material would prevent water from being trapped in the diaphragm which would prevent a buildup of bacteria or germs harmful to food inside the device.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sollich (US 4335147 A) in view of Cloud (US 2967493 A), and further in view of Warnick (US 20080185051 A1).
Sollich is silent on the process further comprising controlling the pressure within said inflatable body and stopping said injection step when a pre-set pressure is detected.
Cloud teaches (Col. 3, lines 39-46) the pump 29 does not have any outlet valve and hence is free to draw air from conduit 34 as well as to pump air into it, and the pump’s outlet or conduit 34 is provided with a pressure relief valve 41 so as to limit the pressure in pressure chamber 37 to a safe value suitable for embedding the nuts, wherein preferably pressure relief valve 41 is adjustable, and the amount of pressure delivered to the diaphragm 28 can thus be adjusted. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sollich to incorporate the pressure control process of Cloud since both are directed to methods of pressing a mobile wall against a food product since both are directed to pressing granular material into a confection, since controlling the pressure in an inflatable diaphragm is known in the art as demonstrated by Cloud, and since the amount of pressure delivered to the diaphragm 28 can be adjusted to control the amount of nut fragments clinging to strand 24 as it passes from the pool (Cloud, Col. 3, lines 44-47), allowing for the production of candy bars with different amounts to nuts to meet different user preferences.
Warnick teaches (Paragraph 0006) an airbag inflation circuit, wherein a pressure sensing line controls pilot air to various valves and ultimately to the directional pilot valve allowing airflow to the bag until the bag reaches a certain preset pressure.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sollich as modified above to incorporate the pressure control step of Warnick since both teach the use of inflatable bodies, since both use air as an inflating fluid, since stopping airflow into an inflatable body is known in the art as shown by Warnick, and since stopping inflation at a preset pressure would minimize the chances of overinflating the bag and/or causing it to explode (Warnick Paragraph 0007), preventing damage to the device and/or food product.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sollich (US 4335147 A) in view of Cloud (US 2967493 A), and further in view of Gigliotti (US 1507167 A).
As shown above, Sollich as modified above teaches a ram (mobile block) that moves towards the outside of a food product from above and  a mould with a mobile wall comprising an expanding diaphragm that moves toward the outer side of a food product horizontally.
Sollich as modified above is silent on said mould comprising at least one mobile block that defines said mobile wall, and wherein said movement step further comprises moving said block towards said outer side of said product via an actuator device.
Gigliotti teaches (Page 3, lines 66-70; Fig. 5 #16, 33, 34, 36-38’) a machine for making confections wherein a lever actuates two links 36 and 37 which in turn actuate fingers 38 which are pivoted at 38' and engage the confection clamping plates 33 and 34 (mobile blocks) which cooperate with the dies 16 and 18. Gigliotti further teaches (Page 3, lines ) plates 33 and 34 not only pinch and compress the candy thereby imparting any desired design to the sides thereof, but also serve to force the candy more firmly into the designs formed on plunger 16, and in practice the operating links for plates 33, 34 are so connected to bell crank lever 25 that said plates start their compression stroke with or slightly after the downward stroke of plunger 16 begins. As shown in Figure 5, the plates 33 and 34 (mobile blocks) press the confection from the sides, in a direction having a component parallel to the bottom surface on which the confection rests.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sollich as modified above to incorporate the plates (mobile blocks) driven by the actuating mechanism of Gigliotti such that they could be substituted for the annular diaphragm, since both teach molding devices for confections, since both the annular diaphragm and the plates can press against the sides of a confection, since plates (mobile blocks) for pressing parallel to a bottom surface are known in the art as shown by Gigliotti, and since plates could mold a confection to have substantially flat sides, giving structure and consistent appearance to a confection.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sollich (US 4335147 A) in view of Cloud (US 2967493 A) and Gigliotti (US 1507167 A), and further in view of Yiren (CN 104872349 A).
Sollich as modified above is silent on the step of moving said block towards said outer side of said product comprising driving said actuator device on the basis of a reference datum indicating a pre-set position and/or a pre-set force.
Yiren teaches (Paragraph 0017, 0018) a mold with a plurality of punches (mobile blocks) moved by operation of control and drive units (actuator device). Yiren further teaches (Paragraph 0031) using scan data to control the punch of the multi-point flexible mold to adjust the height according to the depth data of each position.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sollich as modified above to incorporate the data based positioning of Yiren, since both are directed to processes for using molds, since both teach mobile blocks driven by actuator devices, since controlling the position of a mobile block based on data is known in the art as shown by Yiren, since controlling the position of the mobile block allows for controlling the pressure applied to the food product and therefor the amount of granular material embedded into the food product.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sollich (US 4335147 A) in view of Cloud (US 2967493 A) and Gigliotti (US 1507167 A), and further in view of Watanabe (US 4832307 A).
Sollich is silent on the process further comprising applying granular material on a perimetral edge, or on a lateral surface, of said product, wherein said perimetral edge or said lateral surface encloses said product, wherein said mould comprises a series of mobile blocks assembled together to form an annular profile, wherein said positioning step further comprises positioning said product so that said mobile blocks will surround said perimetral edge, or said closed lateral surface of said product, remaining at a distance therefrom, and wherein said movement step further comprises moving simultaneously said blocks towards said perimetral edge, or said closed lateral surface, of said product.
Watanabe teaches Watanabe teaches (Col. 2, lines 33-62) a mold with mobile walls that surround a product (form an annular profile) and move towards the product simultaneously.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sollich to incorporate the surrounding mobile walls and simultaneous movement step of Watanabe, since both are directed to molds, since both teach using mobile walls, since surrounding mobile walls and a simultaneous movement step are known in the art as shown by Watanabe, since surrounding a product and moving the walls the simultaneously would ensure a product with an even coating of granular material from the even application of pressure, and since moving the sidewalls simultaneously provides a faster production process than moving them individually (Watanabe, Col. 2, lines 54-69).
Cloud teaches (Col. 1, lines 62-70) an annular diaphragm surrounds the pool of nuts through which the strand (foodstuff product) passes and this diaphragm is pulsated toward the strand by pulsating pneumatic pressure. The composite strand 24 is understood to be surrounded by nuts which are in turn surrounded by annular diaphragm 28, i.e. the strand is positioned so that the perimetral edge is surrounded at a distance by the diaphragm as shown in Figure 2. Cloud describes inflating the diaphragm rather than just a part of the diaphragm, which indicates that the entire closed profile of the annular diaphragm is inflated which in turn presses nuts into the enclosed perimetral edge of composite strand 24. Figure 3 shows that the diaphragm expands in a direction transverse to the profile of the diaphragm.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sollich as modified above to incorporate the step of applying nuts on the enclosed perimetral edge of the foodstuff product as taught by Cloud, since both are directed to pressing granular material into a confection, since both teach annular containers that surround a confection, since both teach pressing means that surround an item in a mold, since applying nuts to the perimetral edge of a food product is known in the art as shown by Cloud, since surrounding the edge allows for application of nuts evenly across the perimetral edge providing a uniform and consistent food product, and since pressing from the perimetral edge allows for shaping or sizing the confection to meet consumer preferences.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sollich (US 4335147 A)  in view of Cloud (US 2967493 A), and further in view of DE 202016102297 U1.
Sollich as modified above is silent on said pre-set pressure being maintained for a pre-set time.
DE 202016102297 U1 teaches (Paragraph 0011) a process for pressing food products wherein a ram (mobile wall) moves into a mold to press (apply pressure) to a food product for a specified (preset) time. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sollich to incorporate the pre-set time for application of pressure of DE 202016102297 U1, since both are directed to processes using food molds, since both teach applying pressure to a food product, since applying pressure to a food product for a pre-set time is known in the art as shown by DE 202016102297 U1,  since applying pressure for a pre-set time would ensure consistency in the amount of granular material that sticks to each food product, and since a not inconsiderable holding (pressing) time is required so that the product retains its cross-section and is not immediately deformed after removing the pressure (DE 202016102297 U1, Paragraph 0006).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered, but the arguments have been made in view of an amendment. In response to the applicant’s amended claim, a new grounds of
rejection has been made over Sollich (US 4335147 A) in view of Cloud (US 2967493 A) as shown above. Therefore, claim 1 and all subsequent dependent claims remain rejected. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Simbuerger (US 20110183049 A1) teaches a device for continuously feeding chocolate ingredients, such as flakes, to a continuous conche.
Fiala (US 1444179 A) teaches a concrete-monument form. 
Cody (US 6021995 A) teaches an adjustable mold for a molded food processing system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        							/DREW E BECKER/                                                                                                     Primary Examiner, Art Unit 1792